Citation Nr: 0807914	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-25 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for a skin 
disorder.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for a skin disorder, 
effective May 12, 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
claim for a compensable rating for a skin disorder (post-
inflammatory hypopigmentation).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 
69 (1995).  The veteran in this case was afforded a VA 
examination in July 2005.  However, at that examination did 
not have the veteran's medical records available for review.  
Thus an accurate assessment of the veteran's condition could 
not be determined.  To ensure a thorough examination and 
evaluation, the veteran's disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2007).  Therefore, 
the claim must be remanded for an examination with review of 
the claims file. 

Additionally, the veteran reported in an August 2006 
statement that his post-inflammatory hypopigmentation had 
worsened since his previous VA examination and requested a 
new examination and review of his claims file.  VA's duty to 
assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  When available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Because there may have been a 
significant change in the veteran's condition, and because 
the reasons for any worsened symptomatology are unclear, a 
new examination is in order.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA skin 
examination with the appropriate 
specialist to determine the severity of 
his service-connected post-inflammatory 
hypopigmentation.  The claims folder 
should be made available to the examiner 
for review and the report should state 
that the claim file was reviewed.  
Clinical findings should be elicited in 
accordance with the applicable rating 
criteria.  38 C.F.R. § 4.118 (2004).  In 
particular, the examiner should specify 
the location and extent of the veteran's  
post-inflammatory hypopigmentation in 
terms of a percentage of the body and a 
percentage of exposed areas, and the 
frequency that systemic therapy, such as 
corticosteroids or immunosuppressive 
drugs, and intensive light therapy have 
been required during the past 12-month 
period.  The examiner should also 
specifically note the extent that the 
veteran's post-inflammatory 
hypopigmentation involves disfigurement of 
the head, face, or neck.  Scarring due to 
post-inflammatory hypopigmentation, if 
any, should be described in detail.  The 
rationale for all opinions should be 
explained in detail.  If the examiner 
provides an opinion that is contrary to 
the one already of record, the examiner 
should point to specific findings or 
medical authority to explain why the 
opinion differs from the opinion already 
of record.  In this regard, the examiner 
should reconcile his or her findings with 
those made at the July 2005 VA 
examination.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2007), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

